{¶ 15} I concur in the majority's decision to affirm the award of attorney fees in favor of appellees.
 {¶ 16} I respectfully dissent from the majority's decision to reverse the contempt finding. I do not find the trial court abused its discretion in finding appellants unreasonably delayed complying with its June 9, 2004 orders.
 {¶ 17} Had the trial court issued a sanction for the civil contempt without allowing an opportunity to purge, I agree the sanction would be reversible. However, I do not believe that renders the finding of contempt itself to be an abuse of discretion.
 {¶ 18} Accordingly, I would affirm the trial court's judgment.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Tuscarawas County, Ohio, is affirmed in part, reversed in part and remanded for further proceedings consistent with this opinion.
Costs to be split equally between Appellants Werstlers and Appellees Bairs.